Title: [To Thomas Jefferson from Henry Young, before 15 May 1781]
From: Young, Henry
To: Jefferson, Thomas


[Richmond?, before 15 May 1781. Extract of a letter from Henry Young to William Davies, Richmond, 15 May 1781 (Vi; printed in CVSP, ii, 96–7): “I propos’d to the Governor to order twelve militia men from hanover to assist in removing the Cannon. I have received no answer. Recourse must be had to hire, which is difficult and expensive.” Young’s letter, if the proposal was a written one, has not been found.]
